   Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 1 of 16 PageID #:218




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DECKERS OUTDOOR CORPORATION,
                                                   Case No. 20-cv-07123
                      Plaintiff,
                                                   Judge Gary Feinerman
       v.
                                                   Magistrate Judge Sheila M. Finnegan
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                      Defendants.


 MEMORANDUM IN SUPPORT OF PLAINTIFF’S EX PARTE MOTION FOR ENTRY
   OF A TEMPORARY RESTRAINING ORDER, INCLUDING A TEMPORARY
    INJUNCTION, A TEMPORARY TRANSFER OF THE DOMAIN NAMES, A
      TEMPORARY ASSET RESTRAINT, AND EXPEDITED DISCOVERY

       Plaintiff Deckers Outdoor Corporation (“Deckers”) submits this Memorandum in support

of its Ex Parte Motion for Entry of a Temporary Restraining Order (“TRO”), including a

temporary injunction, a temporary transfer of the Domain Names, a temporary asset restraint,

and expedited discovery (the “Ex Parte Motion”).




                                              i
       Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 2 of 16 PageID #:219




                                                  TABLE OF CONTENTS

I.       INTRODUCTION AND SUMMARY OF ARGUMENT .................................................. 1
II.      STATEMENT OF FACTS .................................................................................................. 2
          A.       Deckers’ Trademarks and Products.......................................................................... 2

          B.       Defendants’ Unlawful Activities .............................................................................. 3

III.     ARGUMENT ....................................................................................................................... 4
          A.       Standard for Temporary Restraining Order and Preliminary Injunction ................. 5

          B.       Deckers Will Likely Succeed on the Merits ............................................................. 6

          C.       There Is No Adequate Remedy at Law, and Deckers Will Suffer Irreparable Harm

                   in the Absence of Preliminary Relief ....................................................................... 8

          D.       The Balancing of Harms Tips in Deckers’ Favor, and the Public Interest Is Served

                   by Entry of the Injunction ........................................................................................ 9

IV.      THE EQUITABLE RELIEF SOUGHT IS APPROPRIATE ............................................ 10
          A.       A Temporary Restraining Order Immediately Enjoining Defendants’ Unauthorized

                   and Unlawful Use of the DECKERS Trademarks Is Appropriate ......................... 10

          B.       Transferring the Domain Names to Deckers’ Control Is Appropriate ................... 10

          C.       Preventing the Fraudulent Transfer of Assets Is Appropriate ................................ 11

          D.       Deckers Is Entitled to Expedited Discovery........................................................... 12

V.       A BOND SHOULD SECURE THE INJUNCTIVE RELIEF ........................................... 13
VI.      CONCLUSION .................................................................................................................. 13




                                                                    ii
     Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 3 of 16 PageID #:220




                                  MEMORANDUM OF LAW

I.      INTRODUCTION AND SUMMARY OF ARGUMENT

        Plaintiff Deckers Outdoor Corporation (“Deckers”) is requesting temporary ex parte

relief based on an action for trademark infringement, counterfeiting, and false designation of

origin against the defendants identified on Schedule “A” to the Complaint (collectively, the

“Defendants”).    As alleged in Deckers’ Complaint, Defendants are promoting, advertising,

marketing, distributing, offering for sale, and/or selling products, including boots and running

shoes, using infringing and counterfeit versions of Deckers’ federally registered HOKA and

UGG trademarks (the “Counterfeit Deckers Products”) through at least the fully interactive, e-

commerce stores1 operating under the Seller Aliases identified in Schedule A to the Complaint

(the “Seller Aliases”).

        Defendants run a sophisticated counterfeiting operation and have targeted sales to Illinois

residents by setting up and operating e-commerce stores using one or more Seller Aliases

through which Illinois residents can purchase Counterfeit Deckers Products. The e-commerce

stores operating under the Seller Aliases share unique identifiers establishing a logical

relationship between them.     Further, Defendants attempt to avoid and mitigate liability by

operating under one or more Seller Aliases to conceal both their identities and the full scope and

interworking of their operation. Deckers is forced to file this action to combat Defendants’

counterfeiting of its registered trademarks, as well as to protect unknowing consumers from

purchasing Counterfeit Deckers Products over the Internet.        Defendants’ ongoing unlawful

activities should be restrained, and Deckers respectfully requests that this Court issue ex parte a

Temporary Restraining Order.


1
 The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces
and Domain Names.

                                                 1
      Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 4 of 16 PageID #:221




II.      STATEMENT OF FACTS

         A.     Deckers’ Trademarks and Products

         Deckers is well-known throughout the United States and elsewhere as a source of high

quality footwear products, including the famous UGG brand of premium sheepskin footwear (the

“UGG Products”). Declaration of Lisa Bereda (the “Bereda Declaration”) at ¶ 3. UGG Products

are distributed and sold to consumers through retailers throughout the United States, including

over 100 authorized retailers in Illinois, the ugg.com website and UGG Concept Stores. Id.

Since acquiring the UGG trademarks and the goodwill of the business in 1995, Deckers has

continuously sold footwear and clothing under the UGG trademarks and stylized variations and

logos (collectively, the “UGG Trademarks”). Id. at ¶ 4. Deckers has built substantial goodwill

in the UGG Trademarks. Id. The UGG Trademarks are famous and valuable assets of Deckers.

Id. The widespread fame of the UGG brand for footwear has allowed Deckers to successfully

extend the brand into clothing and other accessories. Id. at ¶ 19.

         Deckers is also well-known throughout the United States and elsewhere as a source of

high quality footwear and apparel products, including the well-known Hoka brand of premium

running shoes and apparel (the “Hoka Products”). Id. at ¶ 5. Hoka Products are distributed and

sold to consumers through retailers throughout the United States, including over 39 authorized

retailers in Illinois, and through the hokaoneone.com website. Id. The Hoka brand is an

authentic, premium line of year-round performance footwear and apparel that offers enhanced

cushioning and inherent stability with minimal weight. Id. at ¶ 6. While originally designed for

ultra-runners, the Hoka brand appeals to athletes around the world, regardless of activity. Id.

Hoka Products typically include at least one of the federally registered Hoka trademarks.

Deckers uses its Hoka trademarks (the “HOKA Trademarks”) in connection with the marketing

of its Hoka Products. Id.

                                                 2
   Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 5 of 16 PageID #:222




       Deckers holds registrations for its UGG Trademarks and HOKA Trademarks (the

“DECKERS Trademarks”) in more than 100 countries around the world. Id. at ¶ 7. True and

correct copies of Deckers’ United States trademark registrations are attached to the Bereda

Declaration as Exhibit 1. The U.S. registrations for the DECKERS Trademarks are valid,

subsisting, in full force and effect, and some are incontestable pursuant to 15 U.S.C. § 1065. Id.

at ¶ 8. The registrations for the DECKERS Trademarks constitute prima facie evidence of their

validity and of Deckers’ exclusive right to use the DECKERS Trademarks pursuant to 15 U.S.C.

§ 1057(b).

       B.      Defendants’ Unlawful Activities

       The success of the HOKA and UGG brands (the “Deckers Brands”) has resulted in their

significant counterfeiting. Id. at ¶ 22. Consequently, Deckers has a worldwide anti-counterfeiting

program and regularly investigates suspicious e-commerce stores identified in proactive Internet

sweeps and reported by consumers. Id. In recent years, Deckers has identified numerous fully

interactive e-commerce stores, including those operating under the Seller Aliases, which were

offering for sale and/or selling Counterfeit Deckers Products to consumers in this Judicial

District and throughout the United States. Id.

       Deckers’ well-pleaded allegations regarding registration patterns, similarities among the

e-commerce stores operating under the Seller Aliases and the Counterfeit Deckers Products for

sale thereon, and common tactics employed to evade enforcement efforts establish a logical

relationship among the Defendants and that Defendants are interrelated. If Defendants provide

additional credible information regarding their identities, Deckers will take appropriate steps to

amend the Complaint.




                                                 3
       Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 6 of 16 PageID #:223




III.      ARGUMENT

          Defendants’ purposeful, intentional, and unlawful conduct is causing and will continue to

cause irreparable harm to Deckers’ reputation and the goodwill symbolized by the DECKERS

Trademarks. Rule 65(b) of the Federal Rules of Civil Procedure provides that the Court may

issue an ex parte TRO where immediate and irreparable injury, loss, or damage will result to the

applicant before the adverse party or that party's attorney can be heard in opposition. Fed. R.

Civ. P. 65(b). The entry of a TRO is appropriate because it would immediately stop the

Defendants from benefiting from their wrongful use of the DECKERS Trademarks and preserve

the status quo until a hearing can be held.

          In the absence of a TRO without notice, the Defendants can and likely will register new

e-commerce stores under new aliases and move any assets to offshore bank accounts outside the

jurisdiction of this Court. See Declaration of Justin R. Gaudio (the “Gaudio Declaration”) at ¶¶

5-11. Courts have recognized that civil actions against counterfeiters present special challenges

that justify proceeding on an ex parte basis. See Columbia Pictures Indus., Inc. v. Jasso, 927 F.

Supp. 1075, 1077 (N.D. Ill. 1996) (observing that “proceedings against those who deliberately

traffic in infringing merchandise are often useless if notice is given to the infringers”). As such,

Deckers respectfully requests that this Court issue the requested ex parte TRO.

          This Court has original subject matter jurisdiction over the claims in this action pursuant

to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. §§ 1338(a)-(b), and 28

U.S.C. § 1331. Venue is proper pursuant to 28 U.S.C. § 1391.

          This Court may properly exercise personal jurisdiction over Defendants since Defendants

directly target business activities toward consumers in the United States, including Illinois,

through at least the fully interactive, e-commerce stores operating under the Seller Aliases.

Specifically, Defendants have targeted sales to Illinois residents by setting up and operating e-

                                                   4
    Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 7 of 16 PageID #:224




commerce stores that target United States consumers using one or more Seller Aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, have sold Counterfeit Deckers Products to residents of Illinois. See

Complaint at ¶¶ 2, 18, and 26–27. See, e.g., Christian Dior Couture, S.A. v. Lei Liu et al., 2015

U.S. Dist. LEXIS 158225, at *6 (N.D. Ill. Nov. 17, 2015) (personal jurisdiction proper over

defendants offering to sell alleged infringing product to United States residents, including

Illinois; no actual sale required).

        Each of the Defendants is committing tortious acts in Illinois, is engaging in interstate

commerce, and has wrongfully caused Deckers substantial injury in the State of Illinois.

        A.      Standard for Temporary Restraining Order and Preliminary Injunction

        District Courts within this Circuit hold that the standard for granting a TRO and the

standard for granting a preliminary injunction are identical. See, e.g. Charter Nat’l Bank & Trust

v. Charter One Fin., Inc., 2001 WL 527404, at *1 (N.D. Ill. May 15, 2001) (citation omitted). A

party seeking to obtain a preliminary injunction must demonstrate: (1) that its case has some

likelihood of success on the merits; (2) that no adequate remedy at law exists; and (3) that it will

suffer irreparable harm if the injunction is not granted. See Ty, Inc. v. The Jones Group, Inc.,

237 F.3d 891, 895 (7th Cir. 2001).

        If the Court is satisfied that these three conditions have been met, then it must consider

the harm that the nonmoving party will suffer if preliminary relief is granted, balancing such

harm against the irreparable harm the moving party will suffer if relief is denied. Id. Finally, the

Court must consider the potential effect on the public interest (non-parties) in denying or

granting the injunction. Id. The Court then weighs all of these factors, “sitting as would a

chancellor in equity,” when it decides whether to grant the injunction. Id. (quoting Abbott Labs.

v. Mead Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992)). This process involves engaging in what

                                                 5
    Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 8 of 16 PageID #:225




the Court has deemed “the sliding scale approach” – the more likely the plaintiff will succeed on

the merits, the less the balance of harms need favor the plaintiff's position. Id.

       B.      Deckers Will Likely Succeed on the Merits

       A defendant is liable for trademark infringement and counterfeiting under the Lanham

 Act if it, “without the consent of the registrant, use[s] in commerce, any reproduction, copy, or

 colorable imitation of a registered mark in connection with the sale, offering for sale,

 distribution, or advertising of any goods … which such use is likely to cause confusion, or to

 cause mistake, or to deceive.” 15 U.S.C. § 1114(1). A Lanham Act trademark infringement

 claim has two elements. See 15 U.S.C. § 1125(a). First, a plaintiff must show “that its

 mark is protected under the Lanham Act.” Barbecue Marx, Inc. v. 551 Ogden, Inc., 235

 F.3d 1041, 1043 (7th Cir. 2000). Second, a plaintiff must show that the challenged mark is

 likely to cause confusion among consumers. Id.

       In this case, Deckers’ DECKERS Trademarks are registered with the United States Patent

and Trademark Office and have been used continuously for many years, some since as early as

1979 by Deckers and its predecessors in interest.          Bereda Declaration at ¶¶ 8, 9.     The

registrations for the DECKERS Trademarks constitute prima facie evidence of their validity and

of Deckers’ exclusive right to use the DECKERS Trademarks pursuant to 15 U.S.C. § 1057(b).

Furthermore, Deckers has not licensed or authorized Defendants to use its DECKERS

Trademarks, and none of the Defendants are authorized retailers of genuine Deckers Products.

Id. at ¶ 25. Thus, Deckers satisfies the first element of its Lanham Act claim.

       The Seventh Circuit has held that where “one produces counterfeit goods in an apparent

attempt to capitalize upon the popularity of, and demand for, another’s product, there is a

presumption of a likelihood of confusion.” Microsoft Corp. v. Rechanik, 249 F. App’x 476, 479

(7th Cir. 2007). Accordingly, the Court can presume a likelihood of confusion from Defendants’

                                                  6
    Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 9 of 16 PageID #:226




use of the DECKERS Trademarks. The result is the same when considered in light of the

Seventh Circuit’s seven enumerated factors to determine whether there is a likelihood of

confusion, which include: (1) similarity between the marks in appearance and suggestion; (2)

similarity of the products/services; (3) area and manner of concurrent use; (4) degree of care

likely to be exercised by consumers; (5) strength of complainant's mark; (6) actual confusion;

and, (7) intent of the defendants to palm off their products as that of another. AutoZone, Inc. v.

Strick, 543 F.3d 923, 929 (7th Cir. 2008). No one factor is dispositive, but the similarity of the

marks, actual confusion, and the defendant’s intent are “particularly important.” Id.

       Deckers has submitted extensive documentation showing that Defendants are selling

Counterfeit Deckers Products that look similar to Deckers’ genuine Deckers Products and are

using infringing and counterfeit marks identical to the DECKERS Trademarks. Both Deckers

and Defendants advertise and sell their products to consumers via the Internet, targeting

consumers searching for genuine Deckers Products. Bereda Declaration at ¶¶ 5, 17, 26. Those

consumers are diverse with varying degrees of sophistication, and they are likely to have

difficulty distinguishing genuine Deckers Products from Counterfeit Deckers Products. Indeed,

it appears that Defendants are intentionally trying to induce consumers looking for genuine

Deckers Products to purchase Counterfeit Deckers Products instead. In that regard, Defendants

advertise Counterfeit Deckers Products under the DECKERS Trademarks.           Evidence of actual

consumer confusion is not required to prove that a likelihood of confusion exists, particularly

given the compelling evidence that Defendants are attempting to “palm off” their goods as

genuine Deckers Products. CAE, Inc. v. Clean Air Eng’g, Inc., 267 F.3d 660, 685 (7th Cir.

2001). Accordingly, Deckers is likely to establish a prima facie case of trademark infringement,

counterfeiting, and false designation of origin.



                                                   7
   Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 10 of 16 PageID #:227




       C.      There Is No Adequate Remedy at Law, and Deckers Will Suffer Irreparable
               Harm in the Absence of Preliminary Relief

       The Seventh Circuit has “clearly and repeatedly held that damage to a trademark holder's

goodwill can constitute irreparable injury for which the trademark owner has no adequate legal

remedy.” Re/Max N. Cent., Inc. v. Cook, 272 F.3d 424, 432 (7th Cir. 2001) (citing Eli Lilly &

Co. v. Natural Answers, Inc., 233 F.3d 456, 469 (7th Cir. 2000). Irreparable injury “almost

inevitably follows” when there is a high probability of confusion because such injury “may not

be fully compensable in damages.” Helene Curtis Industries, Inc. v. Church & Dwight Co., Inc.,

560 F.2d 1325, 1332 (7th Cir. 1977) (citation omitted). “The most corrosive and irreparable

harm attributable to trademark infringement is the inability of the victim to control the nature and

quality of the defendants’ goods.” Int’l Kennel Club of Chicago, Inc. v. Mighty Star, Inc., 846

F.2d 1079, 1092 (7th Cir. 1988). As such, monetary damages are likely to be inadequate

compensation for such harm. Ideal Indus., Inc. v. Gardner Bender, Inc., 612 F.2d 1018, 1026

(7th Cir. 1979).

       Defendants’ unauthorized use of the DECKERS Trademarks has and continues to

irreparably harm Deckers through diminished goodwill and brand confidence, damage to

Deckers’ reputation, loss of exclusivity, and loss of future sales. Bereda Declaration at ¶¶ 33-37.

The extent of the harm to Deckers’ reputation and goodwill and the possible diversion of

customers due to loss in brand confidence are both irreparable and incalculable, thus warranting

an immediate halt to Defendants’ infringing activities through injunctive relief. See Promatek

Industries, Ltd. v. Equitrac Corp., 300 F.3d 808, 813 (7th Cir. 2002) (finding that damage to

plaintiff’s goodwill was irreparable harm for which plaintiff had no adequate remedy at law).

Deckers will suffer immediate and irreparable injury, loss, or damage if an ex parte Temporary




                                                 8
   Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 11 of 16 PageID #:228




Restraining Order is not issued in accordance with Federal Rule of Civil Procedure 65(b)(1).

Bereda Declaration at ¶ 38.

       D.      The Balancing of Harms Tips in Deckers’ Favor, and the Public Interest Is
               Served by Entry of the Injunction

       As noted above, if the Court is satisfied that Deckers has demonstrated (1) a likelihood of

success on the merits, (2) no adequate remedy at law, and (3) the threat of irreparable harm if

preliminary relief is not granted, then it must next consider the harm that Defendants will suffer

if preliminary relief is granted, balancing such harm against the irreparable harm Deckers will

suffer if relief is denied. Ty, Inc., 237 F.3d at 895. As willful infringers, Defendants are entitled

to little equitable consideration. “When considering the balance of hardships between the parties

in infringement cases, courts generally favor the trademark owner.” Krause Int’l Inc. v. Reed

Elsevier, Inc., 866 F. Supp. 585, 587-88 (D.D.C. 1994). This is because “[o]ne who adopts the

mark of another for similar goods acts at his own peril since he has no claim to the profits or

advantages thereby derived.” Burger King Corp. v. Majeed, 805 F. Supp. 994, 1006 (S.D. Fla.

1992) (internal quotation marks omitted). Therefore, the balance of harms “cannot favor a

defendant whose injury results from the knowing infringement of the plaintiff's trademark.”

Malarkey-Taylor Assocs., Inc. v. Cellular Telecomms. Indus. Ass’n, 929 F. Supp. 473, 478

(D.D.C. 1996).

       As Deckers has demonstrated, Defendants have been profiting from the sale of

Counterfeit Deckers Products. Thus, the balance of equities tips decisively in Deckers’ favor.

The public is currently under the false impression that Defendants are operating their e-

commerce stores with Deckers’ approval and endorsement. In this case, the injury to the public

is significant, and the injunctive relief that Deckers seeks is specifically intended to remedy that




                                                 9
   Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 12 of 16 PageID #:229




injury by dispelling the public confusion created by Defendants’ actions. As such, equity

requires that Defendants be ordered to cease their unlawful conduct.

IV.    THE EQUITABLE RELIEF SOUGHT IS APPROPRIATE

       The Lanham Act authorizes courts to issue injunctive relief “according to the principles

of equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ….” 15 U.S.C. § 1116(a).

       A.     A Temporary Restraining Order Immediately Enjoining Defendants’
              Unauthorized and Unlawful Use of the DECKERS Trademarks Is
              Appropriate

       Deckers requests a temporary injunction requiring the Defendants to immediately cease

all use of the DECKERS Trademarks, or substantially similar marks, on or in connection with all

e-commerce stores operating under the Seller Aliases. Such relief is necessary to stop the

ongoing harm to Deckers’ DECKERS Trademarks and associated goodwill, as well as harm to

consumers, and to prevent the Defendants from continuing to benefit from their unauthorized use

of the DECKERS Trademarks. The need for ex parte relief is magnified in today’s global

economy where counterfeiters can operate anonymously over the Internet. Deckers is currently

unaware of both the true identities and locations of the Defendants, as well as other e-commerce

stores used to distribute, sell and offer to sell Counterfeit Deckers Products. Many courts have

authorized immediate injunctive relief in similar cases involving the unauthorized use of

trademarks and counterfeiting. See, e.g., Deckers Outdoor Corporation v. The Partnerships, et

al., No. 15-cv-3249 (N.D. Ill. Apr. 4, 2015) (unpublished) (Order granting Ex Parte Motion for

Temporary Restraining Order).

       B.     Transferring the Domain Names to Deckers’ Control Is Appropriate

       As part of the Temporary Restraining Order, Deckers also seeks temporary transfer of the

Domain Names to Deckers’ control in order to disable the counterfeit websites and electronically

                                               10
      Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 13 of 16 PageID #:230




publish notice of this case to Defendants. Defendants involved in domain name litigation easily

can, and often will, change the ownership of a domain name or continue operating the website

while the case is pending. Accordingly, to preserve the status quo and ensure the possibility of

eventual effective relief, courts in trademark cases involving domain names regularly grant the

relief requested herein. See, e.g., Deckers Outdoor Corporation v. The Partnerships, et al., No.

15-cv-3249 (N.D. Ill. April 4, 2015) (unpublished). As such, Deckers respectfully requests that,

as part of the TRO, the Court require the relevant registries and/or registrars for the Domain

Names to transfer the Domain Names to Deckers.

          C.      Preventing the Fraudulent Transfer of Assets Is Appropriate

          Deckers requests an ex parte restraint of Defendants’ assets so that Deckers’ right to an

equitable accounting of Defendants’ profits from sales of Counterfeit Deckers Products is not

impaired.2 Issuing an ex parte restraint will ensure Defendants’ compliance. If such a restraint

is not granted in this case, Defendants may disregard their responsibilities and fraudulently

transfer financial assets to overseas accounts before a restraint is ordered. Specifically, on

information and belief, the Defendants in this case hold most of their assets in off-shore

accounts, making it easy to hide or dispose of assets, which will render an accounting by Deckers

meaningless.

          Courts have the inherent authority to issue a prejudgment asset restraint when plaintiff’s

complaint seeks relief in equity. Animale Grp. Inc. v. Sunny’s Perfume Inc., 256 F. App’x 707,

709 (5th Cir. 2007). In addition, Deckers has shown a strong likelihood of succeeding on the

merits of its trademark infringement and counterfeiting claim, so according to the Lanham Act

15 U.S.C. § 1117(a)(1), Deckers is entitled, “subject to the principles of equity, to recover ...

defendant’s profits.” Deckers’ Complaint seeks, among other relief, that Defendants account for

2
    Deckers has filed a Motion for Leave to File Under Seal certain documents for this same reason.

                                                     11
   Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 14 of 16 PageID #:231




and pay to Deckers all profits realized by Defendants by reason of Defendants’ unlawful acts.

Therefore, this Court has the inherent equitable authority to grant Deckers’ request for a

prejudgment asset freeze to preserve relief sought by Deckers.

       The Northern District of Illinois in Lorillard Tobacco Co. v. Montrose Wholesale

Candies entered an asset restraining order in a trademark infringement case brought by a tobacco

company against owners of a store selling counterfeit cigarettes. Lorillard Tobacco Co. v.

Montrose Wholesale Candies, 2005 WL 3115892, at *13 (N.D. Ill. Nov. 8, 2005). The Court

recognized that it was explicitly allowed to issue a restraint on assets for lawsuits seeking

equitable relief. Id. (citing Grupo Mexicano, de Desarollo, S.A. v. Aliance Bond Fund, 527 U.S.

308, 325 (1999)). Because the tobacco company sought a disgorgement of the storeowner’s

profits, an equitable remedy, the Court found that it had the authority to freeze the storeowner’s

assets. Id.

       Deckers has shown a likelihood of success on the merits, an immediate and irreparable

harm suffered as a result of Defendants’ activities, and that, unless Defendants’ assets are frozen,

Defendants will likely hide or move their ill-gotten funds to off-shore bank accounts.

Accordingly, an asset restraint is proper.

       D.      Deckers Is Entitled to Expedited Discovery

       The United States Supreme Court has held that “federal courts have the power to order, at

their discretion, the discovery of facts necessary to ascertain their competency to entertain the

merits.” Vance v. Rumsfeld, No. 1:06-cv-06964, 2007 WL 4557812, at *6 (N.D. Ill. Dec. 21,

2007) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.Ct 2380 (1978)).

Courts have wide latitude in determining whether to grant a party's request for discovery. Id.

(citation omitted).   Furthermore, courts have broad power over discovery and may permit



                                                12
     Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 15 of 16 PageID #:232




discovery in order to aid in the identification of unknown defendants. See Fed. R. Civ. P.

26(b)(2).

        Deckers respectfully requests expedited discovery to discover bank and payment system

accounts Defendants use for their counterfeit sales operations.        The expedited discovery

requested in Deckers’ Proposed TRO is limited to include only what is essential to prevent

further irreparable harm. Discovery of these financial accounts so that they can be frozen is

necessary to ensure that these activities will be contained.       See, e.g., Deckers Outdoor

Corporation v. The Partnerships, et al., No. 15-cv-3249 (N.D. Ill. April 4, 2015) (unpublished).

Deckers’ seizure and asset restraint may have little meaningful effect without the requested

relief. Accordingly, Deckers respectfully requests that expedited discovery be granted.

V.      A BOND SHOULD SECURE THE INJUNCTIVE RELIEF

        The posting of security upon issuance of a temporary restraining order or preliminary

injunction is vested in the Court’s sound discretion. Rathmann Grp. v. Tanenbaum, 889 F.2d

787, 789 (8th Cir. 1989). Because of the strong and unequivocal nature of Deckers’ evidence of

counterfeiting, infringement, and false designation of origin, Deckers respectfully requests that

this Court require Deckers to post a bond of no more than ten thousand U.S. dollars

($10,000.00). See, e.g., Deckers Outdoor Corporation v. The Partnerships, et al., No. 15-cv-

3249 (N.D. Ill. April 4, 2015) (unpublished) ($10,000 bond).

VI.     CONCLUSION

        Defendants’ counterfeiting operations are irreparably harming Deckers’ business, its

famous Deckers Brands, and consumers. Without entry of the requested relief, Defendants’ sale

of Counterfeit Deckers Products will continue to lead prospective purchasers and others to

believe that Defendants’ Counterfeit Deckers Products have been manufactured by or emanate

from Deckers, when in fact, they have not. Therefore, entry of an ex parte order is necessary. In

                                               13
   Case: 1:20-cv-07123 Document #: 12 Filed: 12/04/20 Page 16 of 16 PageID #:233




view of the foregoing and consistent with previous similar cases, Deckers respectfully requests

that this Court enter a Temporary Restraining Order in the form submitted herewith.

Dated this 4th day of December 2020.        Respectfully submitted,


                                            /s/ Justin R. Gaudio
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Martin F. Trainor
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law
                                            mtrainor@gbc.law

                                            Attorneys for Plaintiff Deckers Outdoor Corp.




                                              14
